Citation Nr: 0723918	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  06-09 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C. § 1318.

3.  Entitlement to accrued benefits based on a claim for an 
earlier effective date for service connection for hearing 
loss.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESSES AT HEARING ON APPEAL

Appellant, her son, and her daughter


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
October 1946.  He died in March 2005.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied (1) service connection for 
the veteran's cause of death, (2) entitlement to DIC under 38 
U.S.C. § 1318, and (3) entitlement to an earlier effective 
date for service connection for hearing loss for accrued 
purposes.  

The appellant testified at a December 2006 travel Board 
hearing; the hearing transcript has been associated with the 
claims file.  


FINDINGS OF FACT

1. The veteran died in March 2005. The certificate of death 
lists the immediate cause of death as stroke.

2. At the time of his death, the veteran was service-
connected for bilateral hearing loss and tinnitus, with a 
combined 100 percent evaluation.

3. The medical evidence of record demonstrates that a stroke 
resulted in the veteran's death; the veteran's stroke is not 
shown to be etiologically related to active service.

4. The veteran's service-connected disabilities were not an 
immediate or underlying cause of the veteran's death and did 
not contribute substantially or materially to cause his 
death.

5. The veteran's service-connected hearing loss was not rated 
as totally disabling continuously for five years from service 
separation or for a period of ten or more years immediately 
preceding the veteran's death in March 2005. 

6.  The RO liberally construed evidence submitted in October 
29, 2003 as informal claim for service connection after a 
final disallowance in July 2000; a claim for service 
connection for hearing loss prior to October 29, 2003, 
following the July 2000 denial, is not shown. 

7. The RO established a 100 percent rating for hearing loss, 
effective October 29, 2003, the date of receipt of the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.312 (2006).

2.  The criteria for eligibility for DIC under 38 U.S.C.A. § 
1318 have not been met. 38 U.S.C.A. §§ 1318, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.22, 3.102, 3.159 (2006).

3.  The criteria for establishing entitlement to accrued 
benefits based on an effective date earlier than October 29, 
2003 for the grant of service connection for hearing loss are 
not met. 38 U.S.C.A. §§ 5107, 5110, 5121 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.114(a)(1), 3.155(a), 3.400 3.1000 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a June 2005 letter, VA informed the appellant of the 
evidence necessary to substantiate her claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which she was responsible.  VA also asked the appellant 
to provide any evidence that pertains to her claim.  The June 
2005 letter addressed the cause of death, DIC, and accrued 
benefits claims. 

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the appellant with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  The Board notes, in that regard, that disability 
ratings are not applicable to DIC claims.  As the appellant's 
claim for an earlier effective date is being denied as a 
matter of law, there is no indication that any notice 
deficiency reasonably affects the outcome of this claim.  
Thus, the Board finds that any failure is harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, certificate of death, 
private treatment records, VA treatment records, a Board 
hearing transcript, and various statements in support of the 
appellant's claim have been associated with the claims file.  
VA has provided the appellant with every opportunity to 
submit evidence and arguments in support of her claim, and to 
respond to VA notices.  The appellant and her representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B. Law and Analysis

1.  Cause of Death

Determinations as to whether service connection may be 
granted for a disability that caused or contributed to a 
veteran's death are based on the same statutory and 
regulatory provisions that generally govern determinations of 
service connection.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  Service 
connection may be granted for disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131(West 2002); 38 C.F.R. § 3.303 (2006).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  In addition, certain 
chronic diseases, may be presumed to have been incurred or 
aggravated during service if such diseases become disabling 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

The death of a veteran will be considered to have been due to 
a service-connected disability where the evidence establishes 
that a disability was either the principal or the 
contributory cause of death.  38 C.F.R. § 3.312(a) (2006).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b) (2006).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c) (2006).

The veteran's certificate of death shows that he died in 
March 2005 as a result of a stroke.  Other significant 
conditions listed as contributing to death, but not resulting 
in the underlying cause of death, were chronic obstructive 
pulmonary disease, ischemic cardiomyopathy, and hypertension.

At the time of the veteran's death, he was service connected 
for bilateral hearing loss, evaluated as 100 percent 
disabling, and tinnitus evaluated as 10 percent disabling.  
Additionally, the veteran was in receipt of nonservice-
connected pension and special monthly pension based on the 
need for aid and attendance.  As previously noted, the 
veteran's certificate of death shows that he died as a result 
of a stroke.  Service-connected bilateral hearing loss and 
tinnitus are not shown to be related to the veteran's cause 
of death.  

The veteran's cause of death is not shown to have been 
incurred or aggravated in service.  The veteran's service 
medical records do not show any diagnosis or objective 
indication of a chronic cardiovascular disease or disability 
during service.  A November 1945 entrance examination and an 
October 1946 separation examination reflect a normal 
cardiovascular system.  

Private treatment records from Dr. D.W., dated from August 
2002 to October 2003, show that the veteran had a past 
medical history of chronic obstructive pulmonary disease, 
multiple cardiovascular accidents, coronary artery disease, 
atrial fibrillation, and myocardial infraction. (See 
Treatment Records from Dr. D.W., October 2003.)  The veteran 
had a history of coronary artery disease status post bypass 
surgery in 1994, and he had a stroke in August 2002...  (See 
Treatment Records from Dr. D.W., August 2002 and January 
2003.)   The medical record does not reflect treatment for 
stroke or cardiovascular disability until many years after 
service.  

Medical evidence of record does not show that stroke or 
cardiovascular disability manifested during service or within 
one year of separation from service.  The Board must 
therefore conclude that the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The appeal 
is accordingly denied.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the appellant's claim.

2.  Dependency and Indemnity Compensation (DIC)

DIC benefits are payable to the surviving spouse of a veteran 
if the veteran died from a service-connected disability, or 
if the veteran was entitled to a 100 percent disability 
rating from VA continuously for five years from the date of 
discharge or for 10 years prior to his death. 38 U.S.C.A. §§ 
1310, 1318 (West 2002).  Death pension benefits are payable 
to the surviving spouse of a veteran of a period of war who 
otherwise meets the eligibility requirements. 38 U.S.C.A. § 
1541 (West 2002).

As the Board has determined above that service-connection is 
not warranted for the veteran's cause of death, DIC benefits 
are not authorized under 38 U.S.C.A. § 1310.  

The veteran was assigned a 100 percent evaluation for 
service-connected hearing loss, and a 10 percent evaluation 
for service-connected for tinnitus, both effective October 
29, 2003.  The veteran has no other service-connected 
disabilities.  The veteran's certificate of death shows that 
he died in March 2005.  Consequently, as the veteran was not 
rated totally disabled by reason of service-connected 
disability continuously for five years from the date of 
discharge or for a period of 10 years or more immediately 
preceding death, benefits under 38 U.S.C.A. § 1318 are not 
authorized.  

The appellant claims that an earlier effective date was 
warranted for the veteran's service connected hearing loss.  
As the Board will discuss below, an earlier effective date is 
not warranted for service connection for hearing loss.  
Therefore, the appellant's claim for DIC benefits must be 
denied.

3.  Accrued Benefits Based on an Earlier Effective Date

An application for accrued benefits must be filed within one 
year after the date of death. A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits. 38 C.F.R. § 3.1000(c) (2006); see 38 C.F.R. § 
3.152(b).  The law and regulations governing claims for 
accrued benefits state that, upon the death of a veteran, his 
or her lawful surviving spouse may be paid periodic monetary 
benefits to which he or she was entitled at the time of 
death, and which were due and unpaid for a period not to 
exceed two years, based on existing rating decisions or other 
evidence that was on file when the veteran died. 38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2006).

During the pendency of this appeal, regulations pertaining to 
accrued benefits were amended, effective January 29, 2007. 
See 71 Fed. Reg. 78368-78369 (Dec. 29, 2006) (presently 
codified at 38 C.F.R. § 3.1000 (2006)). Generally, where the 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless otherwise provided.  In the 
present case, the amended regulation expressly provides for 
retroactive applicability for claims in which the deceased 
beneficiary died on or after December 16, 2003.  The veteran 
died in March 2005.  Thus, the appellant's claim is subject 
to the amended regulation.

The amended regulation, in relevant part, repealed the two-
year limit on accrued benefits so that a veteran's survivor 
may receive the full amount of award for accrued benefits.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
104, 117 Stat. 2651, 2656 (Dec. 16, 2003) (codified at 38 
U.S.C. § 5121(a) (West Supp. 2005)) recently.  The Board 
notes that the appellant was not provided notice of this 
change in regulation, including a copy of the amended 
regulation.  However, the Board finds no prejudice to the 
appellant in proceeding with a decision under the new 
regulation as the amended regulation is liberalizing.  
Additionally, the amendment does not affect how VA determines 
entitlement to accrued benefits; rather, it changes how 
accrued benefits are calculated once awarded.  As the Board 
has concluded that the appellant is not entitled to accrued 
benefits, the issue of the amount of award for accrued 
benefits is moot.  Thus, the absence of notice regarding the 
amended regulation should not prevent a Board decision on the 
appellant's claim.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

The appellant's claim for accrued benefits is based on a 
claim for an earlier effective date for service-connection 
for hearing loss.  The effective date of an evaluation and 
award for service connection based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2006).

The effective date of an evaluation and award for presumptive 
service connection will be the date the entitlement arose, if 
the claim is received within one year after separation from 
active duty.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400(b)(2)(ii) (2006).  A "claim" is defined as a formal 
or informal communication, in writing, requesting a 
determination of entitlement, or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2006).  An 
informal claim is any communication or action indicating an 
intent to apply for one or more benefits.  38 C.F.R. § 
3.155(a) (2006).  

The veteran filed an initial claim for service connection for 
hearing loss in April 1951.  The RO denied the veteran's 
initial claim for service connection in May 1951.  The 
veteran did not appeal that decision; thus, the May 1951 RO 
decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2006).

The veteran had made several attempts to reopen the 
previously denied claim prior to an August 2005 rating 
decision which finally granted service connection for hearing 
loss.  The veteran attempted to reopen his claim for service 
connection in June 1979.  In a July 1979 letter, the RO 
continued a previous denial of service connection for hearing 
loss.  The veteran did not appeal this decision.  The veteran 
attempted to reopen his claim again in February 2000.  In a 
July 2000 rating decision, the RO found that new and material 
evidence to reopen a claim for defective hearing had not been 
submitted.  The veteran did not appeal the July 2000 rating 
decision.  

In October 2003 the veteran submitted medical evidence in 
conjunction with an application for nonservice-connected 
pension benefits.  Along with his pension claim, the veteran 
submitted copies of personnel records which were previously 
of record.  These records included a June 1953 Military 
Status Report which showed that the veteran was found in 
April 1951 to be physically disqualified for active service 
by reason of deafness. 

In May 2004, the veteran submitted a claim for service 
connection for hearing loss along with VA audiology 
evaluations dated from April 2000 to April 2003, which 
reflected severe to profound sensorineural hearing loss 
bilaterally.  The RO denied the veteran's claim for service 
connection in November 2004.  The veteran submitted a timely 
notice of disagreement to the November 2004 decision.  

The RO reconsidered the veteran's claim in a January 2005 
rating decision and granted service connection for hearing 
loss.  The RO based this decision on a January 2005 VA 
opinion requested by the RO, VA audiology evaluations, and 
findings in the service medical records.  Although the 
veteran clearly filed a claim for service connection for 
hearing loss in May 2004, the RO assigned an earlier 
effective date of October 29, 2003.  The RO had liberally 
construed the resubmitted copies of Military Personnel 
records, which reflected hearing loss in April 1951, as an 
informal claim for service connection.  The Board finds that 
the RO properly assigned an effective date of October 29, 
2003 based on an informal claim for service connection.

The veteran did not appeal prior May 1951, July 1979 and July 
2000 rating decisions; thus, these decisions are final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).  
There were no documents submitted subsequent to the last 
final rating decision in July 2000, and prior to October 29, 
2003, which could be construed as an informal or formal claim 
for service connection.  Therefore, an earlier effective date 
is not available.  

The appellant contends in the veteran was entitled to an 
earlier effective date due to an earlier indication of 
hearing loss.  Although the veteran was diagnosed with 
hearing loss prior to October 29, 2003, the effective date of 
service connection is determined by the date he filed his 
claim after the last final disallowance, and not the date 
entitlement arose.  Therefore, the claim for accrued benefits 
based on an earlier effective date of award must be denied as 
a matter of law.

As the appellant's present claim for accrued benefits was 
filed in April 2005, the Board need not consider whether 
there is any basis to consider eligibility for benefits under 
the judicial concept of "hypothetical entitlement."  VA 
amended 38 C.F.R. § 3.22, the implementing regulation for 38 
U.S.C.A. § 1318, in January 2000, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims. 65 Fed. Reg. 3,388 (Jan. 
21, 2000).  Here, the appellant has not alleged CUE with 
respect to a prior rating action and her claim was filed 
after the amendment to 38 C.F.R. § 3.22.  Thus, the appellant 
is not entitled to consideration of her claim under the 
concept of "hypothetical entitlement."


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318 is denied.

Entitlement to accrued benefits based on an earlier effective 
date is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


